Citation Nr: 0207273	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  96-44 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disorder as 
secondary to bilateral postoperative hammertoes.

2.  Entitlement to service connection for a bilateral knee 
disorder as secondary to bilateral postoperative hammertoes.

3.  Entitlement to service connection for arthritis as 
secondary to bilateral postoperative hammertoes.

4.  Entitlement to service connection for depression as 
secondary to bilateral postoperative hammertoes.

5.  Entitlement to an extraschedular evaluation for bilateral 
postoperative hammertoes.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from January 1976 to May 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1995  rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The RO in Indianapolis, Indiana, currently has 
jurisdiction over the veteran's claims folder.

The Board notes that final rating decisions prior to August 
1995 denied the veteran's service connection claims on direct 
and presumptive bases and the only service connection claims 
currently before the Board are secondary service connection 
claims.

The veteran provided testimony at a personal hearing before 
personnel at the RO in October 1996, a transcript of which is 
of record.

By a July 2000 decision, the Board denied the veteran's 
claims.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

By a May 2001 Order, the Court vacated the Board's July 2000 
decision, and remanded the case for consideration of the 
VCAA.

Following the Court's Order, the Board sent correspondence to 
the veteran inviting him to present additional evidence and 
argument in support of his claims.  By a March 2002 
statement, the veteran indicated that he wanted to appear at 
a hearing before a Member of the Board in conjunction with 
his appeal.  The Board subsequently sent correspondence to 
the veteran in April 2002 requesting clarification of his 
hearing request.  In June 2002, the veteran responded that he 
wanted to appear before a Member of the Board at a 
videoconference hearing.

Videoconference hearings are scheduled by the RO.  See 38 
C.F.R. §§ 20.700, 20.704(a).  Accordingly, this case is 
REMANDED for the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Member of the 
Board via videoconference at the local 
office, in accordance with his request.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




